DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 33 and 38, the claim states: “the indication corresponds to a services tag for insertion… into received packets” which is unclear.  The independent claims states transmitting an indication of the deployed network services applications on the selected one of plurality of network devices.  The indications appears to indicate the service applications that are deployed at network devices.  The service tag is used to indicate services that need to be performed on the packet.  It is not what is meant by the indication corresponds to a service tag.  Is the indication used to insert the service tag?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 2009/0055834, hereinafter Ding), in view of Sundaram et al (US 2016/0119297, hereinafter Sundaram) and in view of Aybay et al (US 8,284,664, hereinafter Aybay, as disclosed in the IDS).

Regarding claim 21, Ding discloses a method comprising: displaying, by at least one processing circuitry, a first view of a plurality of network devices (user interface with first window for host computers, Para [0041], computer has processors, Para [0023]); displaying, by the at least one processing circuitry, a second view of a plurality of network services applications that can be deployed on at least one of the plurality of network devices (user interface with second window for jobs, where jobs can be allocated to the host computers, Para [0041]/Fig. 3, computer has processors, Para [0023]); receiving, by the at least one processing circuitry, a first selection of one of the plurality of network devices from the first view and receiving, by the at least one processing circuitry, a second selection of one of the plurality of network services applications from the second view, the second selection corresponding to the first selection (dragging the job from the left window and dropping it at the appropriate position, the host computer, in the right window, Para [0041], where dragging and dropping are equivalent to first and second selection); deploying, by the at least one processing circuitry, the selected one of the plurality of network services applications to the selected one of the plurality of network devices (the job is dropped on the host computer and a virtual machine is added to the host and the job is assigned to the VM, Para [0041]); 											but does not disclose transmitting, to at least one other network device that comprises packet processing circuitry configured to add services tags to received packets, an indication of the deployed one of the plurality of network services applications on the selected one of the plurality of network devices.  Sundaram discloses a forwarding entity can send an advertisement message that advertises services it can provide, Para [0040].  Aybay discloses a switch or router can include service modules that process packets, render services for the packet, C: 1 R: 7-14 and a service tag can be appended to the data unit, C: 4 R: 24-27.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Sundaram and Aybay in the system of Ding in order to optimize routes based on type of media being transmitted and efficiently process packets as required.  
Regarding claims 22 and 31, Ding discloses the method/device of claim 21/30, wherein the deploying further comprises: causing, by the at least one processing circuitry and on the selected one of the plurality of network devices, an instantiation of a virtual machine to execute the selected one of the plurality of network services applications (a new virtual machine is added to the host and the job is assigned to the virtual machine, Para [0041]).
Regarding claims 23, 31 and 37, Ding discloses the method/device/CRM of claim 22/31/36, wherein the deploying further comprises: causing, by the at least one processing circuitry and on the selected one of the plurality of network devices, execution of the selected one of the plurality of network services applications on the virtual machine (a new virtual machine is added to the host and the job is assigned to the virtual machine, Para [0041], whereby the job will be executed by the VM).
Regarding claims 24, 33 and 38, Ding discloses the method/device/CRM of claim 21/30/36, but not wherein the indication corresponds to a services tag for insertion, by the packet processing circuitry, into received packets for which the selected one of the plurality of network services applications is to be performed.  Aybay discloses performing ACL lookup on the packet to obtain a service tag, C: 4 R: 59-63, where the ACL includes list of rules on details services that are available on the network element.
Regarding claims 25, 34 and 39, Ding discloses the method/device of claim 21/30/36, wherein receiving the second selection of one of the plurality of network services applications from the second view comprises: detecting, by the at least one processing circuitry, a drag gesture performed on the selected one of the plurality of network services applications from the first view, the drag gesture comprising a drag of the selected one of the plurality of network services applications from the second view into the first view and a drop of the selected one of the plurality of network services applications onto the selected one of the plurality of network devices in the first view (the selection is done by dragging the job from first window and dropping at one of the host computers in the second window, Para [0041]).
Regarding claims 26, 35 and 40, Ding discloses the method/device/CRM of claim 25/34/39, but not wherein the first view comprises a topology view (topology view is known in the art and would be an obvious variation for one of ordinary skill for the interface to display a topology view in the window).
Regarding claim 28, Ding discloses the method of claim 21, wherein receiving the second selection of the one of the plurality of network services applications from the second view comprises: receiving, by the at least one processing circuitry, the second selection of a subset of the plurality of network services applications from the second view, the subset comprising the selected one of the plurality of network services applications (selecting a job and dragging it, Para [0041], where this is an obvious variation of selecting and dragging multiple jobs at once); deploying, by the at least one processing circuitry, the selected subset of the plurality of network services applications to the selected one of the plurality of network devices (the job is dropped on the host computer and a virtual machine is added to the host and the job is assigned to the VM, Para [0041]); but does not disclose transmitting, to the at least one other network device that comprises the packet processing circuitry configured to tag received packets, a respective indication of each respective one of the deployed plurality of network services applications on the selected one of the plurality of network devices.  Sundaram discloses a forwarding entity can send an advertisement message that advertises services it can provide, Para [0040].  
Regarding claim 29, Ding discloses the method of claim 21, wherein receiving the first selection of the one of the plurality of network devices from the first view comprises: receiving, by the at least one processing circuitry, the first selection of a subset of the plurality of network devices from the first view, the subset comprising the selected one of the plurality of network devices (dropping the selected job(s) on a host computer, Para [0041], obvious variation where jobs are dropped on multiple hosts at one time); deploying, by the at least one processing circuitry, the selected one of the plurality of network services applications to the selected subset of the plurality of network devices (the job is dropped on the host computer and a virtual machine is added to the host and the job is assigned to the VM, Para [0041]); but does not disclose transmitting, to the at least one other network device that comprises the packet processing circuitry configured to tag received packets, a respective indication of the deployed one of the plurality of network services applications on each respective one of the selected subset of the plurality of network devices.  Sundaram discloses a forwarding entity can send an advertisement message that advertises services it can provide, Para [0040].  
Regarding claim 30, Ding discloses a device (host computer) comprising: a memory (memory, Para [0023]); and at least one processor (processor, Para [0023]) circuit configured to: display a first view of a plurality of network devices (user interface with first window for host computers, Para [0041], computer has processors, Para [0023]); display a second view of a plurality of network services applications (user interface with second window for jobs, where jobs can be allocated to the host computers, Para [0041]/Fig. 3, computer has processors, Para [0023]); receive a first selection of one of the plurality of network devices from the first view and receive a second selection of one of the plurality of network services applications from the second view, the second selection corresponding to the first selection (dragging the job from the left window and dropping it at the appropriate position, the host computer, in the right window, Para [0041], where dragging and dropping are equivalent to first and second selection); deploy the selected one of the plurality of network services applications to the selected one of the plurality of network devices (the job is dropped on the host computer and a virtual machine is added to the host and the job is assigned to the VM, Para [0041]); but does not disclose transmit, to least one other network device that comprises packet processing circuitry configured to add services tags to received packets, an indication of the deployed one of the plurality of network services applications on the selected one of the plurality of network devices.  Sundaram discloses a forwarding entity can send an advertisement message that advertises services it can provide, Para [0040].  Aybay discloses a switch or router can include service modules that process packets, render services for the packet, C: 1 R: 7-14 and a service tag can be appended to the data unit, C: 4 R: 24-27.  
Regarding claim 36, Ding discloses a non-transitory machine-readable medium comprising instructions (computer program on computer media, claim 29) that, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: displaying a first view of a plurality of network devices (user interface with first window for host computers, Para [0041], computer has processors, Para [0023]); displaying a second view of a plurality of network services applications that correspond to the plurality of network devices (user interface with second window for jobs, where jobs can be allocated to the host computers, Para [0041]/Fig. 3, computer has processors, Para [0023]); receiving a first selection of one of the plurality of network devices from the first view and receiving a second selection of one of the plurality of network services applications from the second view, the second selection corresponding to the first selection (dragging the job from the left window and dropping it at the appropriate position, the host computer, in the right window, Para [0041], where dragging and dropping are equivalent to first and second selection); deploying the selected one of the plurality of network services applications to the selected one of the plurality of network devices (the job is dropped on the host computer and a virtual machine is added to the host and the job is assigned to the VM, Para [0041]); but does not disclose transmitting, to at least one other network device that comprises packet processing circuitry, an indication of the deployed one of the plurality of network services applications on the selected one of the plurality of network devices.  Sundaram discloses a forwarding entity can send an advertisement message that advertises services it can provide, Para [0040].  Aybay discloses a switch or router can include service modules that process packets, render services for the packet, C: 1 R: 7-14 and a service tag can be appended to the data unit, C: 4 R: 24-27.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Sundaram and in view of Aybay and in view of Tyhurst et al (US 2015/0199195, hereinafter Tyhurst).

Regarding claim 27, Ding discloses the method of claim 21, but not further comprising: prior to deploying the selected one of the plurality of network services applications to the selected one of the plurality of network devices, verifying, by the at least one processing circuitry and based at least in part on a network policy, that the selected one of the plurality of network services applications can be deployed on the selected one of the plurality of network devices.  Tyhurst discloses there is a list of software that can be downloaded to a device, Para [0062], where the list is modified based on rules and software added to the list is approved, Para [0064], therefore it is obvious to one of ordinary skill that a service application can only be deployed if it is approved first according to a rule or policy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Tyhurst in the system of Ding in view with Sundaram and Aybay in order to prevent installation of incompatible software causing devices to become inoperable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461